Citation Nr: 0738475	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
the occurrence of a claimed in-service stressor supporting 
the current diagnosis of PTSD is not established by credible 
supporting evidence.

2.  An acquired psychiatric disorder was not present within 
one year of the veteran's discharge from service, and no such 
disorder is etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service, and the 
incurrence or aggravation of a psychosis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in January 2002, prior to its initial adjudication of 
this claim.  This letter specifically addressed the 
requirements for establishing a claim of service connection 
for PTSD, including information pertaining to stressor 
verification.

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for psychiatric 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that service medical records and 
pertinent private and VA medical records have been obtained.  
In addition, all indicated development to verify the 
veteran's claimed stressors has been completed.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.


Factual Background

Service medical records are negative for evidence of any 
psychiatric disorder.  Service personnel records, including 
his DD Form 214, indicate that the veteran's occupational 
specialty was that of a wheeled vehicle repairman and show 
that he received the Good Conduct Medal and the Vietnam 
Service Medal.  He served in Vietnam from April to September 
1968.  While in Vietnam he was attached to the service 
battery of the 5th Howitzer Battalion, 42nd Artillery, and 
also at the headquarters of the 54th Artillery group.  

There is no post-service medical evidence of any psychiatric 
disorder until 1994, when the veteran was diagnosed an 
organic mental disorder, not otherwise specified, and a 
psychotic disorder, not otherwise specified.  Later medical 
evidence documenting various psychiatric diagnoses, to 
include PTSD, is also of record, but none of the medical 
evidence links any diagnosed psychiatric disorder, with the 
exception of PTSD, to the veteran's active military service.  

In the completed PTSD questionnaire submitted in February 
2002, the veteran reported that when he was delivering 
ammunition to a location, the truck was attacked, one soldier 
was severely injured and another one was killed.  He also 
stated that an orphanage he frequented was bombed, presumably 
by American forces, and this bombing resulted in the death of 
children who were previously befriended by the veteran.  
Also, the veteran reported that the soldier who replaced him 
in Vietnam was killed.

An April 2004 report from the Center for Unit Records 
Research (CURR)(now known as the Joint Services Records 
Research Center or JSRRC), includes the unit history of the 
5th Battalion, 42nd Artillery during the period May to October 
1968; essentially encompassing the time the veteran served in 
Vietnam.  The veteran's service battalion was stationed at 
the main base camp known as Bearcat, and this unit 
participated in fire battery support and defense of the base 
camp.  This report documents combat incidents involving the 
5th Battalion, 42nd Artillery.  It also states that records 
pertaining to the service battery, the component of the 
overall unit to which the veteran was assigned, do not show 
any ambushes or unit members killed in action during the 
reporting period.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he has PTSD as a result of service 
stressors.  Specifically, he alleges that one soldier was 
killed and another was severely wounded when they were 
attacked while delivering ammunition; that children he had 
befriended were killed when their orphanage was bombed; and 
the person who replaced the veteran in Vietnam was killed.  
Initially, the Board notes that the veteran did not receive 
any award indicative of his participation in combat.  In 
addition, he has not provided any corroborating evidence of 
any of these stressors.  Moreover, he has not provided 
sufficient details to enable VA to obtain verification of the 
bombing of the orphanage or the death of his replacement.  VA 
did attempt to verify the alleged stressor in which one 
person was killed and another was severely wounded when their 
truck was attacked, but the unit records do not note any such 
incident and in fact indicate that no one was killed in 
action during the time period in question.  Therefore, the 
Board concludes that the veteran did not participate in 
combat with the enemy and none of his claimed stressors has 
been corroborated by credible supporting evidence.  
Accordingly, service connection is not warranted for PTSD. 

With respect to the other diagnosed psychiatric disorders, 
the Board notes that there is no medical evidence suggesting 
that any of these disorders was present within one year after 
the veteran's discharge from service or that they are 
etiologically related to service.  Accordingly, the Board 
also concludes that service connection is not warranted for 
any other psychiatric disorder.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


